899 F.2d 1222
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gerald HOOK, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-3555.
United States Court of Appeals, Sixth Circuit.
April 11, 1990.

Before KENNEDY and ALAN E. NORRIS, Circuit Judges;  and AVERN COHN, District Judge.*
PER CURIAM:


1
Gerald Hook appeals from the judgment of the District Court affirming the Secretary of Health and Human Services' denial of his claim for disability benefits.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the judgment of the District Court for the reasons stated by Magistrate Merz in his Report and Recommendation filed December 14, 1988.



*
 The Honorable Avern Cohn, United States District Court for the Eastern District of Michigan, sitting by designation